DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/20 was filed on 6/11/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 6/11/20 are accepted by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  “at least one cell” should be changed to “at least one element”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “he” is a typo and should be changed to “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, it is unclear whether the limitation “graphite” following the term “preferably” is positively recited in the claim.  
claims 14-17 recite the limitation "the positive active material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (US 2014/0272605).
Regarding claims 1-14, and 16, Lim et al discloses a lithium secondary battery (lithium ion electrochemical cell) comprising: an anode (negative electrode), a cathode (positive electrode), and an electrolyte solution (electrolyte composition) comprising: 0.1 mole/L lithium hexafluorophosphate LiPF6 (hexafluorinated lithium salt), 0.9 mole/L lithium bis(fluorosulfonyl)imide (LiFSI salt), 3 wt% vinylene carbonate, 1 wt% ethylene sulfate, and an organic solvent that is a mixture of ethylene carbonate (cyclic carbonate), ethyl methyl carbonate (linear carbonate), and dimethyl carbonate (linear carbonate); wherein 0.1 mole/L lithium hexafluorophosphate LiPF6 (hexafluorinated lithium salt) and 0.9 mole/L lithium bis(fluorosulfonyl)imide (LiFSI salt) corresponds to lithium ions from the lithium bis(fluorosulfonyl)imide that represents 90% of the total amount of lithium ions present in the electrolyte composition and lithium ions from the lithium hexafluorophosphate that represents 10% of the total amount of lithium ions present in the electrolyte composition; wherein 1 wt% ethylene sulfate and 3 wt% vinylene carbonate corresponds to ethylene sulfate that represents 25 mass% of the mass of ethylene sulfate and vinylene carbonate, and vinylene carbonate that represents 75 mass% of the mass of ethylene sulfate and vinylene carbonate; wherein a volume ratio of ethylene carbonate, ethylmethyl carbonate, and dimethyl carbonate is 3:3:4 which corresponds to 3.96 g ethylene carbonate, 3.03 g ethyl methyl carbonate, and 4.28 g dimethyl carbonate which is 35 mass% cyclic carbonate and 65 mass% linear carbonate; wherein the anode active material comprises a carbon-based material such as crystalline carbon; wherein examples of the cathode active material include Li(Ni0.33Co0.33Mn0.33O2) (compound ii) with w=0) and Li(NiaCobMncO4) (compound iii)) ([0033]-[0036],[0039][0041],[0045]).
Regarding claim 18, Lim et al also discloses charging and discharging the battery at 55°C and storing the battery at 60°C ([0053],[0056]).  The Office takes the position that the Zhi battery is inherently capable of being stored, charged, or discharged at a temperature of at least 80°C.  Examiner’s note: Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (See MPEP 2112.02, Section I).
Regarding claim 19, Lim et al also discloses discharging the battery at -30°C ([0051]).

Claim(s) 1, 2, 5-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhi et al (CN 108539267 A).
Regarding claims 1, 2, and 5-12, Zhi et al discloses a lithium ion battery (lithium ion electrochemical cell) comprising: a negative electrode, a positive electrode, and an electrolyte composition comprising: lithium hexafluorophosphate LiPF6 (hexafluorinated lithium salt), lithium bis(fluorosulfonyl)imide (LiFSI salt), vinylene carbonate, ethylene sulfate, and an organic solvent that is a mixture of ethylene carbonate (cyclic carbonate), propylene carbonate, (cyclic carbonate), diethyl carbonate (linear carbonate), and ethyl methyl carbonate (linear carbonate); wherein the electrolyte composition comprises 2.0% of vinylene carbonate and 1.5% of ethylene sulfate which corresponds to ethylene sulfate that represents 42.8 mass% of the mass of ethylene sulfate and vinylene carbonate, and vinylene carbonate that represents 57.2 mass% of the mass of ethylene sulfate and vinylene carbonate; wherein a mass ratio of ethylene carbonate, propylene carbonate, diethyl carbonate, and ethyl methyl carbonate is 2.5:0.5:2:5 which corresponds to 30 mass% cyclic carbonate and 70 mass% linear carbonate; wherein the concentration of lithium salt is 1.1 mol/L and the lithium salt is lithium hexafluorophosphate and lithium bis(fluorosulfonyl)imide according to a ratio of 6:1 ([0029],[0049] and Example 3).
Regarding claims 13, 14, 16, and 17, Zhi et al also discloses a negative electrode comprising an active material based on graphite ([0033]) and a positive electrode active material such as Li(Ni0.8Co0.1Mn0.1)O2 (compound ii) or Li(NixCoyAlz)O2 ([0031],[0032], [0044).      
Regarding claims 18 and 19, the Office takes the position that the Zhi battery is inherently capable of being stored, charged, or discharged at a temperature of at least 80°C or at a temperature lower than or equal to -20°C.  Examiner’s note: Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (See MPEP 2112.02, Section I).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2014/0272605) in view of Wang (US 2017/0346136).  The Lim reference is applied to claim 14 for reasons stated above.
However, Lim et al does not expressly teach a positive active material 20comprising the compound i) with x=1; M' represents at least one cell selected from the group consisting of Fe, Ni, Co, Mg and Zn; 0<y<0.5 and z=0.
Wang discloses a positive electrode active material such as lithium ferrous phosphate (LiFePO4) (compound i), x=1, y=0, M”=Fe) ([0099]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Wang indicates that LiFePO4 is a suitable material for use as a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LiFePO4.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2014/0272605) in view of Zhi et al (CN 108539267 A).  The Lim reference is applied to claim 14 for reasons stated above.
However, Lim et al does not expressly teach a positive active material 20comprising the compound ii) and M is Ni; M’ is Co; M” is Al; 1≤x≤1.15; y>0; z>0; w=0.
Zhi et al also discloses a positive electrode active material such as Li(NixCoyAlz)O2 ([0032]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Wang indicates that LiFePO4 is a suitable material for use as a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li(NixCoyAlz)O2.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al (CN 108539267 A).
Regarding claims 3 and 4, Zhi et al does not expressly teach lithium ions from the lithium bis(fluorosulfonyl)imidide salt that represents at least 30% in moles of the total amount of lithium ions present in the electrolyte composition (claim 3); or lithium ions from the tetrafluorinated or hexafluorinated lithium salt that represents up to 70% in moles of the total amount of lithium ions present in the electrolyte composition (claim 4).  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhi electrolyte composition to include lithium ions from the lithium bis(fluorosulfonyl)imidide salt that represents at least 30% in moles of the total amount of lithium ions present in the electrolyte composition or lithium ions from the LiPF6 lithium salt that represents up to 70% in moles of the total amount of lithium ions present in the electrolyte composition because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of lithium ions from the lithium bis(fluorosulfonyl)imide salt and the amount of lithium ions from LiPF6 lithium salt are result effective variables of optimizing the ionic conductivity of the electrolyte.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed amount of lithium ions from the lithium bis(fluorosulfonyl)imidide salt and the amount of lithium ions from the LiPF6 lithium salt.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al (CN 108539267 A) in view of Wang (US 2017/0346136).  The Zhi reference is applied to claim 14 for reasons stated above.
However, Zhi et al does not expressly teach a positive active material 20comprising the compound i) with x=1; M' represents at least one element selected from the group consisting of Fe, Ni, Co, Mg and Zn; 0<y<0.5 and z=0.
Wang discloses a positive electrode active material such as lithium ferrous phosphate (LiFePO4) (compound i), x=1, y=0, M”=Fe) ([0099]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Wang indicates that LiFePO4 is a suitable material for use as a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LiFePO4.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-19 of copending Application No. 16/805,900 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-6 and 12-19 of the present application are fully anticipated by claims 1-6 and 12-19 of copending Application No. 16/805,900.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729